IN THE SUPREME COURT OF PENNSYLVANIA

In   the Matter of                         :   No. 2424 Disciplinary Docket No. 3

ROBERT PHILIP TUERK                        :   Board File No. C1-17-100

                                               (Supreme Court of Florida, Case No.
                                           :   SC17-62)

                                           :   Attorney Registration No. 60360

                                               (Philadelphia)


                                        ORDER


PER CURIAM


                 AND NOW, this 12th day of February, 2018, upon consideration of the

responses to a Notice and Order directing Robert Philip Tuerk to provide reasons

against the imposition of a disbarment reciprocal to that imposed by the Supreme Court

of    Florida,   Robert Philip Tuerk is disbarred from     the practice   of   law in   this

Commonwealth, and he shall comply with all the provisions of Pa.R.D.E. 217.